Citation Nr: 1124466	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  02-15 946	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease, for purposes of accrued benefits.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound, as due to diabetes mellitus and PTSD, for purposes of accrued benefits. 

3.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD) for purposes of accrued benefits.



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969, including service in the Republic of Vietnam.  The appellant is his widow.

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2001 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO determined that accrued benefits were not payable.

In a May 2002 statement (VA Form 21-4138), the appellant requested a hearing before a Decision Review Officer (DRO) at the RO.  In August 2002, she withdrew her hearing request.

In August 2002, the RO granted entitlement to an increased rate of payment for the month of the Veteran's death under 38 C.F.R. § 3.20 (2010).  The increased rate of payment was premised on the grant of service connection for diabetes mellitus, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease.  The RO also granted entitlement to SMC based on the need for regular aid and attendance due to diabetes mellitus.  The appellant's claim for accrued benefits was denied. 

In February 2004, the Board: denied the appellant's claims for service connection for diabetes mellitus, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease, for purposes of accrued benefits; denied entitlement to SMC based on the need for regular aid and attendance or being housebound, as due to diabetes mellitus and/or PTSD; and granted an initial 100 percent rating for PTSD, effective January 26, 1996, for purposes of accrued benefits.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In an August 2007 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board.

In March 2008, the Board remanded these matters for further development in compliance with the Court's August 2007 decision.

In November 2008, the Board again: denied the appellant's claims for service connection for diabetes mellitus, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease, for purposes of accrued benefits; denied entitlement to SMC based on the need for regular aid and attendance or being housebound, due to diabetes mellitus and/or PTSD, for purposes of accrued benefits; and granted an initial 100 percent rating for PTSD, effective January 26, 1996, for purposes of accrued benefits.  The appellant again appealed the Board's decision to the Court.

In July 2010, the Court vacated the Board's November 2008 decision and remanded the case for readjudication in compliance with directives specified in a June 2010 Joint Motion filed by counsel for the Veteran and VA.

In an October 2010 letter, the appellant's representative requested that her case be remanded to the agency of original jurisdiction (AOJ) to schedule a "hearing."  In April 2011, the Board sent the appellant a letter and asked her to indicate what type of hearing she wished to have scheduled, and indicated that a failure to respond within 30 days would result in a presumption that a hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  The letter was sent to the appellant's address of record with a copy to the appellant's representative, and was not returned as undeliverable.  The appellant did not respond to the April 2011 letter.

Since the appellant failed to respond to the letter, it is presumed that she does not want a hearing and the Board shall proceed to consider her appeal.  


FINDINGS OF FACT

1.  The Veteran died in April 2001.

2.  The appellant filed a timely claim for accrued benefits in May 2001.

3.  The Veteran's unadjudicated claims for service connection for diabetes mellitus, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease and the claim for SMC based on the need for regular aid and attendance or being housebound, were received by the RO on March 27, 2001.  

4.  At the time of the Veteran's death there were no benefits payable on the basis of service connection for diabetes mellitus, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, or carotid artery disease; or SMC based on the need for regular aid and attendance or being housebound

5.  An appeal of a November 1996 rating decision which granted an initial 30 percent rating for PTSD was pending at the time of the Veteran's death.  

6.  At the time of his death, the Veteran's PTSD had been manifested by a demonstrable inability to obtain or retain employment since September 20, 1995.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease, for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 5121 (West 2002); 38 C.F.R. §§ 3.31(a), 3.151(a), 3.155(a), 3.310, 3.400, 3.500(g), 3.816, 3.1000 (2010).  

2.  The criteria for SMC based on the need for regular aid and attendance or being housebound, as due to diabetes mellitus and PTSD, for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 5121, 7104(b); 38 C.F.R. §§ 3.31(a), 3.151(a), 3.155(a), 3.400, 3.500(g), 3.816, 3.1000, 20.1100(a).

3.  The criteria for an initial 100 percent rating for PTSD, for accrued benefits purposes have been met since September 20, 1995.  38 U.S.C.A. §§ 1155, 5101(a), 5107(b), 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, 4.132, Diagnostic Codes (DC) 9411 (1995, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the payment of accrued benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

A claim for accrued benefits must be adjudicated on the basis of the evidence of record at the date of the Veteran's death.  38 C.F.R. § 3.1000.  While certain documents created by, or in the custody of VA, are deemed to be constructively of record; there have been no reports of such evidence in this case.  No reasonable possibility exists that further notice or assistance would aid in substantiating the claim and any deficiencies of notice or assistance are moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the duty to notify and assist is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  



Analysis

An individual entitled to accrued benefits may be paid periodic monetary benefits to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death, but which were due and unpaid for a period not to exceed two years.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  As the Veteran in this case died in April 2001, the two-year limit on benefits is applicable.

An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

The appellant contends that she is entitled to accrued benefits because, prior to the Veteran's death, the Veteran had: submitted an unadjudicated claim for service connection for diabetes mellitus, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease; and submitted an unadjudicated claim for SMC based on the need for regular aid and attendance or being housebound; and there was a pending appeal for a higher initial rating for PTSD.

In November 1996, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective September 20, 1995.  The Veteran submitted a timely notice of disagreement with the initial rating in January 1997.  In May 1997, the RO granted entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) and assigned an initial 70 percent disability rating for PTSD, effective September 20, 1995.

In March 2001, the Veteran submitted a claim for service connection for diabetes mellitus, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease and a claim for SMC based on the need for regular aid and attendance or being housebound.  The claims were received by the RO on March 27, 2001.  

The Veteran died in April 2001 before a statement of the case was issued with regard to the issue of entitlement to a higher initial rating for PTSD and before adjudication of his March 2001 service connection and SMC claims.  Thus, at the time of the Veteran's death, there were pending claims for service connection for diabetes mellitus, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease, a pending claim for SMC, and a pending appeal for a higher initial rating for PTSD.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007) (holding that for accrued benefits purposes, a claim is pending at the time of death, if the appeal period has not expired following an RO adjudication of the claim)

The appellant filed a claim for accrued benefits in May 2001.  The claim was timely, because it was filed within a year of the Veteran's death.  As only the evidence of record at the time of the Veteran's death may be considered for an accrued benefits claim, the evidence that will be considered by the Board is limited to that evidence which was in VA's possession up to the date of his death in April 2001. 

Service Connection and SMC Claims

The death of a veteran will result in the discontinuance of a compensation award.  The effective date of the discontinuance of the compensation will be the last day of the month before death.  38 C.F.R. § 3.500(g).  

Regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c), payment of monetary benefits based on original, reopened, or increased awards of compensation, pension or dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31(a).  

As previously noted, accrued benefits that may be awarded to a claimant are periodic monetary benefits due to the Veteran at death that had not been paid to him.  Under the law in effect at the time of the Veteran's death, payment of periodic monetary benefits is not permitted for the purpose of accrued benefits which are due and payable for any two year period before the Veteran's death.  See Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003) (holding that accrued benefits were payable for any two year period prior to a Veteran's death, rather than the two year period immediately prior to death).

The two year limitation on the payment of accrued benefits has since, been repealed; but the repeal is only applicable in the case of Veterans who died after December 16, 2003.  Pub. L. 108-183, § 104(d) (Dec. 16, 2003).

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).   

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

The RO denied a claim for SMC based on the need for aid and attendance or on account of being housebound in a March 1999 rating decision.  The Veteran submitted a timely notice of disagreement (NOD) in April 1999 and substantive appeal (VA Form 9) in November 1999 and the Board denied the claim for SMC in February 2001.  The Board's decision was final when issued.  See 38 U.S.C.A. 
§ 7104(b); 38 C.F.R §§ 20.1100(a).  The Veteran did not seek reconsideration of the Board decision or appeal it.

The Veteran's formal claim for service connection for diabetes mellitus, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease, as well as a claim for SMC, were received by the RO on March 27, 2001.  

The Veteran never submitted any formal claim for SMC subsequent to the Board's February 2001 decision and prior to March 27, 2001.  He also did not submit a formal claim for service connection for diabetes mellitus, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease prior to March 27, 2001.

As for whether there is any evidence that could be considered an informal claim for service connection for the disabilities at issue prior to March 27, 2001 or for SMC subsequent to the Board's February 2001 decision and prior to March 27, 2001, the Veteran stated in his April 1999 NOD with the March 1999 denial of his claim for SMC that he had "medical conditions" which were secondary to his service-connected PTSD.  

The Veteran referenced statements from Steven L. Hamstead, M.D. and Earl Lane, M.D., both dated in January 1999, which revealed that the Veteran's PTSD and other psychiatric problems contributed to his "physical condition and his overall weakness and pain" and that his medical problems (i.e. PTSD, depression, and multiple other medical problems) interacted with each other and caused "additional disability."

In light of Dr. Hamstead's and Dr. Lane's statements, the Veteran contended that his "medical conditions" occurred after he developed PTSD, and that he would have been able to better manage his "medical conditions" if he did not have PTSD.  He argued that the RO had failed to consider the connections between his PTSD and his other "medical conditions."

Service connection is provided for a disability, which is proximately due to, or the result of a service-connected disease or injury, or is aggravated by a service-connected disability.  38 C.F.R. § 3.310.  However, the April 1999 NOD could not have been considered an informal claim for benefits, even when considered in conjunction with the January 1999 statements by Dr. Hamstead and Dr. Lane, because they did not sufficiently identify the benefit being sought.

A claim must identify the benefit sought.  38 C.F.R. §§ 3.151, 3.155(a).  The requirement to identify the benefit sought means that a claimant must describe the nature of the disability for which he is seeking benefits.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); See Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski, 23 Vet. App. at 79; See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The medical statements referred to by the Veteran in his April 1999 NOD, as well as the Veteran's own statements, made no reference to any specific disability.  Rather, they only referenced general symptoms of pain and weakness and referred only to an unspecified "physical condition" and "additional disability" and general "medical conditions."  Accordingly, the April 1999 NOD cannot be viewed as identifying a claim for service connection for diabetes mellitus or neurological, cardiac, kidney, eye, or vascular disabilities.

An "Application for Medical Benefits" form (VA Form 10-10T) and a written statement submitted by the Veteran (VA Form 21-4138), both dated in August 1996, reveal that he requested an examination at a VA hospital and VA medical benefits due to Agent Orange exposure in Vietnam.  However, although these documents were dated in August 1996, there is no evidence that they were received by VA or otherwise in VA's possession until March 3, 2008.  As they were not in VA's possession on or before the date of the Veteran's death in April 2001, they cannot be considered by the Board as part of the appellant's accrued benefits claim.  38 C.F.R. § 3.1000(d)(4).

Nevertheless, even if the August 1996 documents are taken into consideration, they refer only to Agent Orange exposure and do not identify any specific body part or system or otherwise reference symptoms of a particular disability related to Agent Orange exposure.  Although disabilities such as diabetes mellitus are presumptively service-connected for veteran's who are exposed to herbicides, and the Veteran is presumed exposed to herbicides given his Vietnam service, he nonetheless failed to adequately identify any specific disability, including diabetes mellitus.  Therefore, these documents also cannot be viewed as identifying a claim for service connection for diabetes mellitus or neurological, cardiac, kidney, eye, or vascular disabilities.  See Clemons, 23 Vet. App. at 5; Brokowski, 23 Vet. App. at 79; Ingram, 21 Vet. App. at 256; 38 C.F.R. §§ 3.151, 3.155(a).       

As such, there is no communication in the record prior to March 27, 2001 that could be considered an informal claim for service connection for diabetes mellitus, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, or carotid artery disease or for SMC.

Some of the bases of the Joint Motion were that the Board had not adequately considered and discussed whether the January 1999 medical statements, March 1999 NOD, and August 1996 documents qualified as informal claims for service connection.  

While SMC has been granted due to the veteran's diabetes mellitus, the Board has also considered whether a grant of SMC for PTSD would otherwise allow for additional benefits for accrued purposes.  In this instance, there was no evidence in the claims file at the time of the Veteran's death that PTSD caused a need for aid and attendance or rendered him housebound prior to his March 27, 2001 claim.  Specifically, there is no medical evidence pertaining to the impact of PTSD on his functioning during the year between the Board's February 2001 decision which denied entitlement to SMC and his March 2001 claim.  See 38 C.F.R. § 3.400(o)(1),(2) (providing that the effective date of an increased rating will be up to one year prior to the date of claim provided it was factually ascertainable that the increase occurred within one year of the date of claim).

The appellant also contends that the effective dates of the grants of service connection for diabetes mellitus and other herbicide related disabilities should have been earlier than March 27, 2001 on the basis of Nehmer stipulations.  

On December 22, 1987, the United States District Court for the Northern District of California certified a class consisting of:

[A]ll current or former service members, or their next of kin (a) who are eligible to apply to, who will become eligible to apply to, or who have an existing claim pending before the Veteran's (sic) Administration for service-connected disabilities or deaths arising from exposure during active-duty service to herbicides containing dioxin or (b) who have had a claim denied by the VA for service-connected disabilities or deaths arising from exposure during active-duty service to herbicides containing dioxin.
Nehmer v. United States Veterans' Administration, 118 F.R.D. 113, 116, 125 (N.D. Cal. 1987) (Nehmer I).

On May 3, 1989, the district court invalidated a portion of former 38 C.F.R. 
§  3.311a, pertaining to the adjudication of claims based on exposure to herbicides containing dioxin, holding that the regulation was based on an incorrect interpretation of the requirements of the Dioxin Act.  Nehmer v. United States Veterans' Administration, 712 F.Supp. 1404, 1423 (N.D. Cal. 1989).  The court also voided all benefit denials made under the invalidated regulation and remanded the matter to VA for further proceedings not inconsistent with the court's opinion.  Id.  VAOPGCPREC 15-95 (1995).

The stipulation and order entered into in Nehmer applies where (1) a claim was denied under regulations voided by the court in Nehmer; (2) a claim was filed after the date of the court's decision and before issuance of the new regulations; or (3) a claim was pending at the time of the issuance of current regulations providing for presumptive service connection for disabilities due to exposure to Agent Orange.  Diseases Associated With Exposure to Certain Herbicide Agents, 59 Fed. Reg. 29,723, 29,724 (1994).

The district court later clarified that the claims "made under" 38 C.F.R. § 3.311a(d) were those "in which the disease or cause of death is later found--under valid Agent Orange regulation(s)--to be service connected.  Nehmer v. United States, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II); see Williams v. Principi, 310 F.3d 1374 (Fed. Cir. 2002).  

A "Nehmer class member" means either a Vietnam veteran who has a covered herbicide disease or a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1).  A "covered herbicide disease" includes Type II diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.816(b)(2).

As applicable to this case, if a veteran qualifies as a Nehmer class member and is entitled to disability compensation for a covered herbicide disease, the effective date of the award is governed by the Nehmer regulations if either: (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, or; (2) if the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989 , or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c)(1),(2).  

One of the bases of the Joint Motion was that the Board had not adequately discussed whether the Veteran was a Nehmer class member and, if so, whether the Nehmer stipulations applied to the appellant's claim.

As the Veteran served in Vietnam and had been diagnosed as having Type II diabetes mellitus, he qualified as a Nehmer class member.  However, VA never denied compensation for diabetes mellitus or any other covered herbicide disease.  Also, as explained above, the Veteran never submitted a formal or informal claim for disability compensation for diabetes mellitus or any other covered herbicide disease prior to March 27, 2001.  Thus, the Nehmer stipulations have no application to the appellant's claims for accrued benefits. 

In sum, March 27, 2001 is the earliest possible effective date for the grant of service connection for diabetes mellitus, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease and for the grant of SMC.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

As a result of the Veteran's death in April 2001, entitlement to compensation for his service-connected disabilities and SMC would have ceased on the last day of March 2001.  38 C.F.R. § 3.500(g).  Given the effective date of March 27, 2001 for his awards for service connection and SMC, the effective date of payment for any accrued benefits associated with his service-connected disabilities and SMC would have been April 1, 2001.  38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31(a).  As such, the date of discontinuance of the Veteran's award for service connection and SMC due to his death precedes the actual date of payment for any such award.  Thus, there are no accrued benefits which are payable to the appellant with respect to the Veteran's service-connected disabilities and SMC.  

Where the law and not the evidence is dispositive of the issue before the Board, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the appellant's claims for service connection for diabetes mellitus, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease, as well as entitlement to SMC based on need for regular aid and attendance or being housebound, for purposes of accrued benefits is denied.  

PTSD Initial Rating

In its 2008 decision the Board granted a 100 percent rating for PTSD for accrued benefits purposes, effective September 20, 1995.  The Joint Motion vacated the entire Board decision, including the portion of the decision that had granted accrued benefits for PTSD without indicating that there was any error in the grant.  The Board is accordingly, granting this benefit again in the current decision.

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

The criteria for rating PTSD were changed during the course of the Veteran's appeal on November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-2000 (April 10, 2000).

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (2003).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law"; (2) "the degree of connection between the operation of the new rule and a relevant past event"; and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriquez v. Peake, 511 F.3d 1147 (2008).

Under the old criteria for rating PTSD, a 70 percent rating is warranted when the ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  38 C.F.R. § 4.132, DC 9411 (1995).

A 100 percent rating is warranted if the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or where the PTSD results in a demonstrable inability to obtain or retain employment.  Id.

The former criteria for a 100 percent rating are separate and independent bases for granting a 100 percent rating.  38 C.F.R. § 4.132, DC 9411; see Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

Effective November 7, 1996, PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Because a new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation, only the old criteria for rating PTSD may be applied prior to November 7, 1996.  Kuzma v. Principi, 341 F.3d 1327 (2003).  
Private treatment records dated from November 1993 to February 1997 and a November 1995 letter from the Veteran reveal that he reported that he experienced anger, guilt, an inability to trust people, sleep difficulties, social withdrawal, depression, occasional nightmares about his Vietnam service, flashbacks, and feelings of helplessness.  He was employed in various positions from June 1969 to January 1991 and missed anywhere from 1 day to 2 months of work at a time due to his psychiatric problems.  Examinations revealed appropriate affect, an anxious and depressed mood, but no psychotic symptoms or suicidal ideation.  The Veteran was diagnosed as having PTSD and chronic depression.

In a December 1996 letter, Dr. Lane stated that he had treated the Veteran since August 1992 for psychiatric problems that had been present since his time in Vietnam.  He opined that the Veteran's psychiatric symptoms rendered him unable to maintain any substantial level of gainful employment.  This opinion was based on the fact that his symptoms caused marked impairment in social and occupational functioning.

A March 1997 VA examination report indicates that the Veteran reported increasing psychiatric symptoms, including recurrent severe nightmares, difficulty sleeping, an inability to tolerate people/crowds, social isolation, and depression.  Such symptoms were unresponsive to medication.  He had been unemployed since 1991 due to medical problems, including PTSD.  Examination revealed that the Veteran was alert and cooperative, but that he had a blunted and depressed affect, a tearful mood, and decreased verbal productivity.  Orientation, memory, insight, and judgment were adequate.  A diagnosis of PTSD was provided.

A second March 1997 VA examination reveals that the Veteran and his wife reported that he was unable to work, be involved in any activities outside of his home, or be around other people.  He experienced nightmares and flashbacks about his Vietnam service, panic attacks, social isolation, crying spells, sleep difficulties, thought impairment, violent outbursts of anger, and difficulty taking care of himself.  He had been unemployed since 1991 and spent most of his time at home.

The social worker who conducted the examination diagnosed the Veteran as having PTSD and opined that he was unable to obtain or maintain any substantial gainful employment due his psychiatric problems.  She reasoned that he had been depressed for several years and that his depression had become severe and almost relentless.  He had constant extremely disturbing thoughts about Vietnam, did not socialize with anyone other than his wife and son and had no friends outside of the home, and preferred to be at home alone.  In light of these symptoms, he was severely disabled due to PTSD and it was impossible for him to obtain or maintain substantially gainful employment.

In a December 1999 letter, Dr. Hampstead stated that during a cardiac event, the Veteran had experienced severe hallucinations, psychosis, and a flare up of his anxiety.  Such symptoms, as well as depression, continued following the cardiac event.

A January 1996 VA examination report reveals that the Veteran reported that he was employed in various positions following service until January 1991, at which time he quit his job due to cardiac problems and stress.  He had problems "dealing with people" while working and tended to avoid socialization.  He had been married for 25 years and his marriage was described as "okay," but he was unable to get close to his wife.  He experienced sleep difficulties , intrusive thoughts and dreams about his Vietnam service, depression, a marked diminishment of interest in most activities, feelings of detachment and apathy towards others, a constricted affect, a hyperstartle response, irrational feelings of guilt, and mild to moderate impairment of concentration and short-term memory.

Examination revealed that the Veteran was friendly and cooperative and spoke in a monotone voice with coherent speech.  He reported impaired concentration and memory, but he was fully oriented and his memory was grossly intact upon examination.  His mood was "seclusive" and his affect was dysphoric, periodically tearful, and appropriate to thought.  Delusions and perceptual disturbances were denied at the time of the examination, but he did report prior feelings of persecution by others.  His form of thought was logical with mild slowing, insight and judgment were intact, and he denied any homicidal ideation, however he reported passive suicidal ideation without intent.  Psychometric testing revealed, among other things, significant depression and anxiety.  Diagnoses of recurrent major depression and PTSD were provided and his level of adaptive functioning was defined as poor.  The medical professional who conducted the January 2006 VA examination opined that the Veteran's psychiatric problems caused a grossly intact but tenuous level of vocational adaptation, as well as a marginal but adequate level of social adaptation.

The evidence indicates that the Veteran was unemployed since 1991, he reported that he was unable to be around other people and otherwise participate in any activities outside of the home, both Dr. Lane and the examiner who conducted the second March 1997 VA examination opined that the Veteran was unable to maintain gainful employment due to his PTSD, and his vocational adaptation was found to be tenuous during the January 2006 VA examination.  

Although in addition to the service-connected PTSD, the Veteran was also diagnosed as having chronic depression for which he was not service-connected, the symptoms of the disabilities were not distinguished and there is evidence that his PTSD was adequate, by itself, to cause unemployability.  Where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  Thus, the Board will attribute all of the Veteran's psychiatric symptoms to PTSD for the purposes of assessing the severity of that disability prior to his death.  Id.
  
Thus, the evidence reflects that the Veteran's PTSD resulted in a demonstrable inability to obtain or retain employment from the date of service connection to the time of his death.  Accordingly, his occupational impairment more closely approximated the criteria for a 100 percent rating under the criteria in effect prior to November 7, 1996.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.132, DC 9411 (1995).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Federal Circuit has held that entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. 
§ 4.16(a) (2010).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).

In May 1997, the RO granted entitlement to a TDIU, effective September 20, 1995.  Thus, he was granted a TDIU as of the date of his claim for service connection for PTSD.  Nevertheless, the grant of an initial 100 percent rating for PTSD since the date of service connection for that disability renders any claim for a TDIU moot.  Thus, the issue of entitlement to a TDIU is not at issue in this appeal.


ORDER

Entitlement to service connection for diabetes mellitus, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease, for purposes of accrued benefits, is denied.

Entitlement to SMC based on the need for regular aid and attendance or being housebound, as due to diabetes mellitus and PTSD, for purposes of accrued benefits, is denied.

Entitlement to an initial 100 percent rating for PTSD for purposes of accrued benefits is granted, effective September 20, 1995.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


